Response to Arguments
Regarding 102 rejection: Applicant argues:
second semiconductor module is recited in claim 1, in which the "first semiconductor module [10] comprises" "a first power terminal [32] electrically connected with an upper electrode of each of the at least one first semiconductor element within the first encapsulant and extending to outside of the first encapsulant; and a second power terminal [34] electrically connected with a lower electrode of each of the at least one first semiconductor element within the first encapsulant and extending to the outside of the first encapsulant", and the "second semiconductor module [50] comprises" "a third power terminal [72] electrically connected with an upper electrode of each of the at least one second semiconductor element within the second encapsulant and extending to outside of the second encapsulant" and "a fourth power terminal [74] electrically connected with a lower electrode of each of the at least one second semiconductor element within the second encapsulant and extending to the outside of the second encapsulant". The modules are arranged in inverted orientations with respect to each other, wherein "outside the first encapsulant [16] and the second encapsulant [56], the first power terminal [32 of the first semiconductor module 10] and the fourth power terminal [74 of the second semiconductor module 50] extend to be opposed to each other, and the second power terminal [34 of the first semiconductor module 10] and the third power terminal [72 of the second semiconductor module 50] extend to be opposed to each other". See Figs. 1, 3 and 7, for example. 
According to the Office Action at page 5, the Examiner considers that, in Oohama, the first semiconductor module (1) and the second semiconductor module (2) have a same structure (FIGs. 1, 2, and 21). However, the first semiconductor module (1) and the second semiconductor module (2) in Oohama have different structures from each other. 

Applicant is arguing that the prior art figure 1 which is a circuit diagram, is a different structure and therefore is not the exact same structure.
However, applicant is arguing a circuit diagram while only claiming a structure.  Applicant has not claimed any structure that doesn’t not read upon the prior art structure.  Furthermore, Applicant’s FIG. 10 circuit is the same as the prior art’s circuit in fig.1.
Applicant appears to be attempting to argue against the circuit, rather than the structure claimed.
Applicant’s arguments are not persuasive.

Applicant further argues:  
In the circuit diagram shown FIG. 1 of Oohama, the first semiconductor module (1) and the second semiconductor module (2) are illustrated upside down from each other. Nevertheless, all the semiconductor elements (3 and 4) within the two semiconductor modules (1 and 2) are illustrated in the same postures. This means that the two semiconductor modules (1 and 2) are different from each other in respect to their circuit structures. In other words, in the inverter shown in FIGs. 1, 2, and 21 of Oohama, if the first semiconductor module (1) were replaced with one having the exact same structure as the second semiconductor module (2), the inverter would no longer function as it is intended.

	Applicant is arguing that the prior art circuit would not function the same as applicant’s claimed invention.
	However, applicant has not claimed any function of the circuit structure.  Applicant has not claimed what the function of the structure would be.  Furthermore, applicant’s figure 10 circuit appears to be the same as the prior art’s figure 1 circuit.  As such, the prior art figure 1 circuit function, would disclose applicant’s figure 10 circuit function.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim
	Applicant’s arguments are not persuasive.

	Applicant’s further arguments are not persuasive for the reason’s given above.

/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        /S.E.B./
Examiner, Art Unit 2815